IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED

THOMAS MCGILL A/K/A
THOMAS C. MCGILL,

             Appellant,

v.                                                Case No. 5D16-4137

NATIONSTAR MORTGAGE, LLC, ELITE
TRUST AND ESCROW COMPANY, LLC,
AS TRUSTEE OF THE 205 SHADY DAY
LAND TRUST DATED NOVEMBER 5, 2007,
ET AL.,

             Appellees.
                                      /

Opinion filed February 17, 2017

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Kelley A. Bosecker, St. Petersburg,
for Appellant.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, and William P. Heller, of
Akerman LLP, Ft. Lauderdale, for
Appellee, Nationstar Mortgage, LLC.

No appearance for other Appellees.


                            ON CONCESSION OF ERROR

PER CURIAM.

      Pursuant to Nationstar Mortgage, LLC’s Concession of Error, we reverse the
Summary Final Judgment of Foreclosure and remand to the trial court for further

proceedings.

      REVERSED and REMANDED.


ORFINGER and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                      2